DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 03/14/2022 have been entered and fully considered.  Claims 1-5 and 8-25 are pending.  Claims 6-7 are cancelled.  Claims 21-25 are new.  Claims 11-20 are withdrawn.  Claims 1 and 5 are amended.  Claims 1-5, 8-10, and 21-25 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-10, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites “the outer solid electrolyte interphase layer comprises a fluoroalkyl.”  However, the fluoroalkyl does not find support in the specification as filed.  While the Office acknowledges support for specific fluoroalkyls, see CF3(CF2)5CH2, CF3(CF2)2CH2, or a combination thereof as recited in claim 21, the broad genus “fluoroalkyl” is not supported by the specification.  Claims 1-5 and 8-10 depend from claim 1 and are rejected for the same reason.  Regarding claim 5, the specification does provide support for the entire claimed range of x in CF3(CF2)xCH2, wherein x is 2-5, specifically when x is 3-4.  
Regarding claim 23, the claim recites “the outer solid electrolyte interphase layer comprises a reaction derivative formed between a diazonium salt and a surface of the anode.”  While the Office acknowledges support for specific diazonium salts, see those recited in claim 24, the broad genus “diazonium salt” is not supported by the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the claim recites “the outer solid electrolyte interphase layer comprises 4-tert-butylbenzene diazonium salt; 4-methoxybenzene diazonium salt; 4-(dimethylamino)benzene diazonium salt; 4-nitrobenzene diazonium salt; 4- trifluoromethylbenzene diazonium salt; or a combination thereof” while claim 23 recites “the outer solid electrolyte interphase layer comprises a reaction derivative formed between a diazonium salt and a surface of the anode.”  The claim is unclear because the independent claim requires the outer solid electrolyte interphase layer comprise a reaction derivative of a diazonium salt, while the instant claim requires the outer solid electrolyte interphase layer comprise the diazonium salt itself.  It is believed the instant should recite “the diazonium salt comprises 4-tert-butylbenzene diazonium salt; 4-methoxybenzene diazonium salt; 4-(dimethylamino)benzene diazonium salt; 4-nitrobenzene diazonium salt; 4- trifluoromethylbenzene diazonium salt; or a combination thereof.”  Claim 25 depends from claim 24 and is rejected for the same reason.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-10, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-11, and 47-48 of copending Application No. 16/703,654 in view of US 2018/0175382 A1 (“Chou”).  The differences between the instant claims and the co-pending claims are taught by Chou.  Chou teaches a cathode comprising a metal core and a metal halide shell for fluoride shuttle batteries (Abstract; Fig. 1A.  In some embodiments, the core and shell are in the form of a yolk-shell (Fig. 1B-1G), the yolk having a diameter between 1 and 500 nm ([0081]).  The yolk size of Chou overlaps the range in instant claim, rendering the instant range obvious
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments, see pp. 7-9, filed 03/14/2022, with respect to the 103 rejection have been fully considered and are persuasive.  The rejection of claims 1-5 and 8-10 under 35 USC 103 has been withdrawn.  However, the amendment to claims 1 and 5 and new claims 23-24 have necessitated new rejections under 35 USC 112(a) and/or 112(b).

Allowable Subject Matter
Claim 22 is allowed.
The following is an examiner’s statement of reasons for allowance:
US 2018/0175382 A1 (“Chou”) discloses a fluoride ion battery (Abstract; [0003]) comprising: an anode, a cathode, and a liquid electrolyte (Fig. 2).  The anode is a low potential element or compound, and can be a metal, metal fluoride, or intercalating composition ([0034]).  The cathode can be a metal, metal fluoride, or intercalating composition that has a higher potential than the anode ([0034]).  The metal for the anode comprises an alkaline earth metal ([0044]), an example of which is calcium ([0037]-[0039]).  The cathode comprises a core comprising an active material, and a fluoride-containing shell at least partially surrounding the active material ([0043], [0064], [0071]).  The core may comprise iron, cobalt, copper, and lead ([0044]) and has a diameter between 1 and 500 nm ([0081]).  The liquid electrolyte comprises fluoride ions between the anode and the cathode (Fig. 2; [0089]-[0091]).
US 2017/0352921 A1 (“Nakamoto”) discloses a fluoride ion battery (Abstract) and teaches forming a solid electrolyte interphase (SEI) on a surface of the active material restraining decomposition of a carbonate-based solvent and restraining the occurrence of side reactions involved in the decomposition of the solvent due to the active fluoride anions to be restrained ([0024]).
The prior art of record, either alone or in combination, does not expressly disclose the fluoride ion battery of claim 22, in particular wherein the outer solid electrolyte interphase layer comprises 1H,1H,2H,2H-perfluorooctyltriethoxysilane; 3,3,4,4,5,5,6,6,6-nonafluorohex-1-ene; or a combination thereof as specifically recited in combination with the other elements of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carbon 92 (2015) 362 – 381 (“Assresahegn”) discloses diazonium functionalization of materials in energy storage systems, but does not discuss the diazonium functionalization in the context of fluoride ion batteries or the anode materials used in fluoride ion batteries.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727